Citation Nr: 0514891	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected diabetes mellitus, currently evaluated as 40 
percent disabling.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).   

Procedural History

The veteran served on active duty from October 1969 until 
April 1971.  Service in Vietnam is indicated by the evidence 
of record.  

In July 2001, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus and 
for hypertension, claimed as secondary to diabetes mellitus.  
A March 2002 rating decision granted entitlement to service 
connection of diabetes and assigned a 20 percent disability 
rating.  An April 2002 rating decision denied the veteran's 
claim of entitlement to service connection of hypertension 
claimed as secondary to diabetes.  The veteran disagreed with 
these rating decisions and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal in December 2002.

In a May 2004 rating decision, the RO granted the veteran an 
increased rating of
40 percent effective for his service-connected diabetes 
mellitus.  In general, a claim for increased rating is 
considered a claim for the maximum rating available under the 
VA Rating Schedule for the disability in question.  See AB v. 
Brown, 6 Vet. App. 35 (1993) [a claimant is presumed to be 
seeking highest schedular rating].  
In this case, however, the veteran's  notice of disagreement 
specifically limited his appeal to a request for a 40 percent 
disability rating.  However, a review of the record indicates 
that in October 2003 and August 2004 the veteran appeared to 
abandon the limitation of his appeal to the level of 40 
percent rating.  Accordingly, the matter remains in appellate 
status and is still before the Board.  

For the reasons explained immediately below, the Board has 
determined that a remand is in order for the veteran's claim 
of entitlement to an increased evaluation of service-
connected diabetes.  The matter of the veteran's entitlement 
to an increased rating for diabetes is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

Issues not on appeal

In a July 2004 rating decision the RO granted service 
connection for residuals of a right ankle fracture and 
assigned a noncompensable disability rating.  In a January 
2005 rating decision the RO granted service connection for 
peripheral neuritis of the left lower extremity, peripheral 
neuritis of the right lower extremity and erectile 
dysfunction; 10 percent disability ratings were assigned to 
each extremity for neuritis and a noncompensable disability 
rating was assigned for the veteran's erectile dysfunction.  
Service connection for peripheral vascular disease of the 
lower extremities secondary to diabetes, kidney failure 
secondary to diabetes and retinopathy secondary to diabetes 
were denied.  To the Board's knowledge, the veteran has not 
disagreed with any of the decisions in either the July 2004 
or the January 2005 rating decisions.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The veteran has been diagnosed with hypertension.  

2.  The medical evidence of record does not indicate that the 
veteran's hypertension is related to service or to his 
service-connected diabetes mellitus.  




CONCLUSION OF LAW

Hypertension is proximately due to or caused by service-
connected diabetes mellitus.  38 C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection of 
hypertension.  Essentially, he contends that he has developed 
hypertension as a consequence of service-connected diabetes.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the November 
2002 SOC and the July 2003, July 2004, and August 2004 SSOCs 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
January 2003 and March 2004, which were specifically intended 
to address the requirements of the VCAA.  The March 2004 
letter from the RO explained in detail the evidence needed to 
substantiate his claims, such as private and VA medical 
records.  Specifically, the letter advised the veteran that 
in order to show entitlement to service connection there must 
be evidence of a current disability, an in-service injury and 
medical evidence of a relationship between the current 
disability and the in-service injury.  Thus, this letter, 
along with the November 2002 SOC and the July 2003, July 
2004, and August 2004 SSOCs, not only notified the veteran of 
the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 letter, the veteran was informed that VA is responsible 
for getting "records held by any Federal agency.  This may 
include medical records from the military, from VA 
hospitals...or from the Social Security Administration."  The 
letter further advised that VA would make "reasonable 
efforts to get relevant records not held by any Federal 
agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its March 2004 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has them....  It's still your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal government department or agency."  
[Emphasis as in the original letter.]  

The March 2004 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all-relevant evidence 
could be obtained.  [See the March 2004 letter, page 4.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 letter directed the 
veteran "If there is any other evidence or information that 
you think will support your claim please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the March 2004 letter expressly notified 
the veteran and his representative that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
next adjudicated by the RO in July 2004, prior to the 
expiration of the one-year period following the March 2004 
VCAA letter, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
by rating decisions in December 2002.  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that the veteran's claim was readjudicated by the RO in July 
2004, after the veteran had received complete VCAA notice.  
Thus, any concerns expressed in Pelegrini have been 
rectified.  
See Mayfield v. Nicholson, 19 Vet.App. __, __, No. 02-1077, 
slip op. at 28-29 
(Apr. 14, 2005) [notice provided after initial RO decision 
can essentially cure the error in the timing of notice].

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records and private 
medical records.  During the course of the claim, the veteran 
was accorded VA Compensation and Pension (C & P) examinations 
in January 2002 and in March 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran advised in his December 2002 substantive appeal that 
he did not desire to have a hearing.  See 38 C.F.R. § 3.103 
(2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). 

In order for service connection to be granted on a secondary 
basis, three elements must be present: evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

Private medical records from January 1993 to June 2001 
document a diagnosis of hypertension with ongoing treatment.  

As has been noted in the Introduction, service connection was 
granted for diabetes mellitus in March 2002 based upon 
certain presumptions applicable to veterans who served in 
Vietnam.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307, 3.309 (2004).  Service connection was denied for 
hypertension on a secondary basis.  This appeal followed.

In April 2002, a VA examiner indicated that the veteran has 
been diagnosed with hypertension but that the disease is 
unrelated to the veteran's diabetes.  

An October 2003 medical opinion from the veteran's private 
physician, Dr. S.W. indicates that the veteran is being 
treated for hypertension.  Dr. W. states that he "cannot say 
that [the veteran's] hypertension is secondary to his service 
related diabetes."  An additional statement from Dr.S.W. was 
provided in November 2004.  Dr. W. noted only that he treats 
the veteran for hypertension.  

A March 2004 VA examination report contained the conclusion 
that the veteran's hypertension was unrelated to his 
diabetes.  

Analysis

The veteran contends that his hypertension developed 
secondary to his service-connected diabetes.  

The Board observes in passing that the veteran has not 
contended, nor does any evidence of record suggest, that the 
claimed hypertension is directly related to the veteran's 
military service.  Accordingly, the Board's discussion will 
be focused exclusively on the matter of secondary service 
connection. 

As discussed above, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
analysis applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, supra.

With respect to element (1), current disability, medical 
records clearly indicate a diagnosis of hypertension.  
Element (2) is also satisfied; service connection is in 
effect for diabetes mellitus.  

Moving to crucial element (3), medical nexus, the Board notes 
that there are of record three nexus opinions:  the April 
2002 VA medical examiner's opinion, the October 2003 opinion 
of the veteran's private doctor and the December 2004 VA 
medical examination report.  In both the April 2002 and March 
2004 VA medical opinions the provider states that the 
veteran's hypertension is not related to diabetes.    

The veteran's private physician, Dr. S.W., states that he 
"cannot say" that  the veteran's hypertension is related to 
his service-connected diabetes.  This statement can be 
interpreted two ways, neither of which is favorable to the 
claim.  In indicating that he "cannot say" that such a 
relationship exists, Dr. S.W. may mean that he believes that 
no such relationship exists.  Alternatively, Dr. S.W. may 
mean that it is impossible for him to form an opinion.  A 
"may or may not" type of opinion is not probative.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) [medical statements 
which are speculative and inconclusive in nature cannot 
support a claim for service connection].
Therefore, the private medical opinion does not serve as 
evidence supporting a nexus between the veteran's service-
connected diabetes mellitus and his claimed hypertension.  

The only evidence of record purporting to relate hypertension 
to the veteran's service connected diabetes emanates from the 
veteran himself.  To the extent that the veteran himself is 
seeking to provide a medical opinion on this point, the Board 
notes that it is now well-settled that a lay person, such as 
the veteran, is not a competent source of medical evidence 
establishing a specific diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].
  
Although the veteran asserts in his August 2004 statement to 
VA that proof of the relationship between hypertension and 
diabetes "can be proven through medical journals and medical 
testimony", the veteran has not submitted any medical 
journal evidence on this point.  The Board observes that such 
medical journal evidence, even if submitted, would run afoul 
of the Obert problem, except in the unlikely event that the 
journal articles involved the veteran himself.  See Obert, 
supra; see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim].  

Moreover, as discussed above, the medical evidence from the 
veteran's private physician, as well as from the VA 
examinations, does not indicate a relationship between the 
veteran's diabetes and his hypertension.  

Because there is not of record competent medical evidence 
relating the veteran's hypertension to service-connected 
diabetes, element (3) is not met.  On that basis the claim 
fails.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence of record is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Entitlement to service-connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, is 
denied.  


REMAND

As discussed in the Introduction, in a March 2002 rating 
decision the RO granted the veteran's claim of entitlement to 
service connection of diabetes, effective June 14, 1991.  
Since the case involves the assignment of an initial rating, 
the Board is obligated to consider staged ratings for the 
veteran's disability from June 14, 1991 to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999)  

The Board notes that the rating schedule for diabetes 
mellitus, Diagnostic Code 7913, has been modified effective 
June 6, 1996.  See 61 Fed. Reg. 20440 (1996)
A review of the record indicates that the evaluation of the 
veteran's disability by the RO has been made only with 
respect to the current rating criteria which became effective 
on June 6, 1996.  The veteran not received notice of the 
criteria for Diagnostic Code 7913 which was effective prior 
to June 6, 1996.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  [The 
former version may be applied prospectively, however.]  
See VAOPGCPREC 3-00.  Accordingly, the Board is obliged to 
apply the former criteria to its evaluation of the veteran's 
the disability at least to the period between June 14, 1991 
and June 4, 1996.  

In short, before the Board can adjudicate this issue, the 
veteran must be notified of the former regulations and the 
claim must be adjudicated with consideration of those 
regulations.  Under these circumstances, it would potentially 
be prejudicial to the claimant if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993)

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran and 
his representative with a copy of the 
criteria for the evaluation of Diagnostic 
Code 7913 which was in effect prior to 
June 6, 1996.  

2.  VBA should then review the evidence 
of record and readjudicate the veteran's 
claim of entitlement to an increased 
rating for service-connected diabetes 
mellitus with reference to both the 
criteria in effect prior to June 6, 1996 
and the current criteria effective after 
June 6, 1996.  If the claim on appeal 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case (SSOC).  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


